Citation Nr: 1542138	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO. 14-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to service connection for vision loss.

3. Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

4. Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen the claim for service connection for depression.

6.  Entitlement to service connection for acquired psychiatric disorder to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision and a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a hearing at the Chicago RO before the undersigned Veterans Law Judge (hereinafter "VLJ") in September 2014. A copy of the hearing transcript is of record and has been reviewed. At the September 2014 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal, engaged in a colloquy as to the substantiation of the claim, and identified any outstanding evidence that needed to be obtained. Overall, the hearing was legally sufficient and the duty to assist has been met. No prejudice in the conduct of the hearing is shown or has been alleged. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board also notes that service connection for a breathing and lung disorder was denied by the RO in a March 2013 rating decision. The Veteran filed a notice of disagreement (NOD) as to this issue in February 2014. By VA letter dated in March 2014, the RO acknowledged the Veteran's NOD and provided him with information as to the next steps in his appeal. At this time, that issue remains under development and adjudication by the RO and thus, the Board does not at this time exercise jurisdiction over this issue.  

The issues of service connection for glaucoma, vision loss, hypertension, and an acquired psychiatric disorder to include depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for service connection for hypertension was denied in an unappealed September 2004 RO decision.

2. A claim for service connection for depression was denied in an unappealed September 2004 rating decision.

3. Evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

4. Evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for depression.



CONCLUSIONS OF LAW

1. The September 2004 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2015).

3. The September 2004 rating decision denying the claim for service connection for depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).
 
4. New and material evidence has been received to reopen the claim for service connection for depression. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA requires additional notice when a claimant seeks to reopen a previously denied claim. VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Here, letters dated in March 2011 and December 2012 informed the Veteran of the bases for the prior denial of his claims for service connection for hypertension and depression. The letters informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection. The letters advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The letter directed the Veteran to "[s]end [VA] any treatment records related to your claimed condition(s)" and a promise to "obtain the necessary [VA] records if [the Veteran provides] enough information to locate them." 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims. The STRs and personnel records have been obtained, as well as post-service VA treatment records. 

The Veteran has not had a VA examination related to the claim for hypertension. However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). 

The Veteran has had a VA examination related to the claim for depression. That examination is adequate for purposes of considering the claim for reopening.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 187. To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues on appeal given the favorable nature of the Board's decision with regard to the claims to reopen.

Claims to Reopen

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 286. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

Hypertension

The RO previously considered and denied a claim for hypertension in a September 2004 rating decision. The September 2004 rating decision found that the criteria for service connection were not satisfied because STRs revealed no complaints, complications, treatment, or diagnosis of high blood pressure while the Veteran was on active duty. The decision also stated that the condition was neither mentioned at time of separation from service nor shown to be at a compensable level within any applicable presumptive period. 

The Veteran did not submit a timely notice of disagreement (NOD) to the September 2004 rating decision. The Veteran did not appeal the RO's decisions, and he did not submit any additional evidence within a year following the decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision became final one year later.

In October 2010, the Veteran filed a claim to reopen for service connection for hypertension. In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the prior final rating decisions included STRs and VA outpatient treatment records.

The new evidence received the decision includes written statements, a transcript of a Board hearing in September 2014, and VA outpatient medical records. At the Board hearing, the Veteran testified he had elevated blood pressure readings while deployed at sea during his service. The Veteran's testimony could, with development, establish service-connection for his hypertension. For purposes of reopening, the testimony is deemed credible. Accordingly, the claim of service connection for hypertension may be reopened.


Depression

The RO previously considered and denied a claim for depression in a September 2004 rating decision. The September 2004 rating decision found that the criteria for service connection were not satisfied because STRs revealed no complaints, complications, treatment, or diagnosis of depression while the Veteran was on active duty. The decision also stated that the condition was neither mentioned at time of separation from service nor shown to be at a compensable level within any applicable presumptive period. 

The Veteran did not submit a timely notice of disagreement (NOD) to the September 2004 rating decision. The Veteran did not appeal the RO's decisions, and he did not submit any additional evidence within a year following the decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision became final one year later.

In October 2010, the Veteran filed a claim to reopen for service connection for depression. In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the prior final rating decisions included STRs and VA outpatient treatment records.

The new evidence received the decision includes written statements, a transcript of a Board hearing in September 2014, VA outpatient medical records, and a November 2013 VA examination. 

The November 2013 VA examination diagnosed the Veteran with schizoaffective disorder and stated that the disorder accounted for the Veteran's problems with depression. The examination also concluded that "the Veteran likely had a preexisting condition that was aggravated by his military service."

The RO concluded that this examination constituted new and material evidence and reopened the Veteran's claim. The RO again denied the claim concluding that the evidence had not shown that the Veteran had a mental condition prior to entry into service and he was not treated or diagnosed with a mental condition during service or for many years thereafter. Moreover, the Veteran testified at his September 2014 hearing that he had experienced depression during service and began receiving treatment shortly after leaving service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b). 
A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Given the absence of any notations related psychiatric or mental disorders on the Veteran's April 1981 entrance Report of Medical Examination and the Veteran's credible testimony, this claim could, with development, establish service-connection for his depression. Accordingly, the claim of service connection for depression may be reopened.



ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened. To that extent only, the claim is granted. 

New and material evidence having been received, the claim for service connection for depression is reopened. To that extent only, the claim is granted. 

REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed hypertension and schizoaffective disorder. The Board, however, does not have the medical expertise to determine the nature and etiology of hypertension and schizoaffective disorder particularly in light of the Veteran's recent testimony. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

In addition, the Veteran is entitled to a new examination regarding his currently diagnosed glaucoma as well as with regard to his claim for vision loss. The January 2013 VA examination concluded that due to limited ocular examination records it was difficult to discern when the Veteran's glaucoma began and when it took the turn for the worse, but that in the 1980s, he possessed a "suspicious optic nerve" and end stage glaucoma in 2011. The examiner concluded that the Veteran's glaucoma is less likely than not incurred in or caused by military service. That opinion is inadequate. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion which relied on the absence of contemporaneous medical evidence and "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven"). Further, in September 2014, the Veteran submitted a statement from Eric Weber of the William Beaumont Army Medical Center who opined that in addition to glaucoma, the Veteran had dominant optic atrophy (DOA) of both eyes; he opined that since the Veteran's vision was not correctable to 20/20 at the time of service entrance, he believed the Veteran had DOA at the time and it continued to get worse during his time in service. No supporting evidence or explanation was provided for the opinion regarding the worsening in service. Thus, the opinion is inadequate.  

VA should schedule the Veteran for an examination and obtain an opinion regarding the nature and etiology of the Veteran's hypertension. VA should obtain another opinion regarding the nature and etiology of the Veteran's depression/schizoaffective disorder. VA should obtain another opinion regarding the nature and etiology of the Veteran's glaucoma and loss of vision.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hypertension. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of hypertension during service. 

(b) The examiner should confirm the current diagnosis of hypertension, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed hypertension was incurred in service or is otherwise related to service.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the September 2014 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Return the Veteran's claims file to the examiner who conducted the November 2013 psychiatric examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

(a) The examiner is asked to diagnose all psychiatric disabilities found to be present, and then opine for each diagnosed disorder as to whether it is at least as likely as not (at least a 50 percent probability) that the particular disability was incurred in service or is otherwise related to service.

(b) If not, the examiner should then, as a clear and separate response, indicate whether it is medically indisputable for each diagnosed psychiatric disorder that it preexisted service and was not aggravated by service.
	
The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, and including his testimony at his September 2014 hearing.

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. The examiner therefore must specifically address any claims by the Veteran that he experienced relevant symptoms during service, and similar symptoms since.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Return the Veteran's claims file to the examiner who conducted the January 2013 eye examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

(a) The examiner should identify all current eye disorders including that resulting in a loss of vision, and specifically confirm the diagnosis of glaucoma as well as dominant optic atrophy (DOA) and any refractive error, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed eye disorder to include glaucoma and DOA was incurred in service or is otherwise related to service. For any refractive error diagnosed, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that a refractive error of the eyes was subjected to a superimposed disease or injury during service which resulted in a current additional disability.

(b) The examiner should then, as a clear and separate response, indicate whether it is medically indisputable for each diagnosed eye disorder that it preexisted service and was not aggravated (permanently worsened beyond the natural progression of the disease) by service.

In responding to 3(b) above, the examiner must comment on the September 2014 statement from Eric Weber of the William Beaumont Army Medical Center who opined that in addition to glaucoma, the Veteran had DOA of both eyes; that the Veteran's entrance physical documented best corrected vision of 20/25 in each eye as well as peripapillary atrophy of both nerves; and that since the Veteran's vision was not correctable to 20/20 at the time of service entrance, he believed the Veteran had DOA at the time and it continued to get worse during his time in service.

The examiner should also comment on the November 1981 ophthalmology consultation of record in the Veteran's STRs.

The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, and including his testimony at his September 2014 hearing.

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. The examiner therefore must specifically address any claims by the Veteran that he experienced relevant symptoms during service, and similar symptoms since.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. After the requested opinions have been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


